Citation Nr: 1242091	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  11-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active duty from April 2000 to October 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood, including as due to such  symptoms as hypervigilance, sleep impairment, sensitivity to noise, and being easily startled, with Global Assessment of Functioning (GAF) scores between 53 and 60, reflective of no more than no more than moderate symptomatology, and productive of reduced reliability and productivity.

CONCLUSION OF LAW

Throughout the period on appeal, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  An error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none. 

In February 2011, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  He was also provided with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought per Dingess.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records and VA treatment records.  A VA examination with respect to the issue on appeal was obtained in February 2011.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA. 

II. Pertinent Legal Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3. 

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411, a 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  See Quick Reference to the Diagnostic Criteria from the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 46-47 (1994).  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  GAF scores and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  According to the DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

III. Legal Analysis

The Veteran seeks an evaluation in excess of 50 percent for his service-connected PTSD.  In an August 2008 rating decision, the Veteran was awarded service connection for PTSD.  A 50 percent evaluation was assigned.  More than a year later, in August 2009, the Veteran filed a claim for an increased evaluation.  

A February 2011 VA examination report shows that the Veteran was in school full time, was 12 credits away from receiving his Associates Degree in liberal arts, and was looking forward to full-time competitive employment in the future.  He was in a long term relationship with his current girlfriend, but reported that he had had some violent disputes with his ex-girlfriend's boyfriend.  He reported that he had experienced some violence where he had been living and could not sleep well because he was concerned about the safety of himself, his girlfriend, and her children.  He reported that he was close to his 14 year old daughter, with whom he spoke at least once a day.  He also reported that he was in intimate relationships with others and did not describe his PTSD symptoms as being a factor in his romantic relationships.  The examiner indicated that the Veteran did not appear to be experiencing any more PTSD symptoms than at his last evaluation.   The sleeping difficulty that he was having at that time had an etiology with circumstantial situation around his living environment.  

On mental status examination, the Veteran presented as an adequately groomed, casually dressed gentleman that appeared to be his stated age.  He was alert and oriented in all spheres and rapport was established quickly and maintained through the interview.  His affect was appropriate and was within normal limits.  Eye contact was appropriate.  Speech rate, tone, and volume were within normal limits.  Speech content was logical and goal directed.   He was appropriate and cooperative throughout the interview.  The examiner documented that it was sometimes difficult to gather information from the Veteran and that he appeared evasive when asked about leisure activities and refrained from discussing extensively the degree to which he had contact with his children.  He denied auditory or visual hallucination or other symptoms of psychosis.  He did not report suicidal ideation, but did report some passive homicidal ideation with no access or plan.  His insight and judgment were deemed to be good.  He was judged to not be of any danger to himself or others.  The assigned GAF score was 60.  The examiner noted that at that time, the Veteran's living environment (i.e., violence in the neighborhood) and interpersonal relationships (i.e., with ex-girlfriend and her present boyfriend) were fueling symptoms of PTSD.

April 2011 VA outpatient treatment notes documented that the Veteran denied experiencing any symptoms of PTSD, including ones that he had previously displayed, with the exception of elevated vigilance, sensitivity to loud noises, and being easily startled.  The Veteran attributed the improvement of his return to normal functioning to his going back to school, focusing on work, getting divorced, and his current romantic relationship.  He also indicated that his life was very busy and kept him occupied.  He also indicated had been employed for a month as a supervisor at a mattress company. On mental status examination, the Veteran presented as an adequately, well dressed gentleman, appearing to be his stated age.  He was alert and oriented in all spheres and rapport appeared to be established quickly and maintained through the interview.  His affect was appropriate and was within normal limits.  Eye contact was appropriate.  Speech rate, tone, and volume were within normal limits.  Speech content was logical and goal directed.  He was appropriate and cooperative during the evaluation.  He denied auditory or visual hallucination or other symptoms of psychosis.  He did not report suicidal ideation, but did report some passive homicidal ideation with no access or plan.  His insight and judgment were good.  He was judged to be of no danger to himself or others.  The examiner, who indicated that the Veteran did not currently meet criteria for PTSD, diagnosed him with R/O mild PTSD and assigned a GAF score of 53.

In weighing the evidence of record, the Board concludes that the 50 percent evaluation currently assigned appropriately compensates the Veteran for the level of social and occupational/industrial impairment that he experiences as a result of his PTSD.  In this regard, the record shows that during the rating period on appeal, the Veteran's PTSD has been manifested by symptoms demonstrating occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, but not more closely approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, and an inability to establish and maintain effective relationships.  

First, the Veteran's GAF scores of 53 and 60 contemplate moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  This does not mandate a 70 percent evaluation as it does not necessarily demonstrate deficiencies in most areas or an inability to establish and maintain effective relationships.  

Second, the Veteran's symptoms have included sleep impairment and passive homicidal ideations, but with no access or plan.  He has noted hypervigilance, sensitivity to loud noise, and a startle response.  However, the evidence does not show deficiencies in most areas because the evidence demonstrates fair or normal judgment, insight, mood, work, and school.  The Veteran is employed as a supervisor, is a full time student who is close to obtaining an associate's degree in liberal arts, and is focused on obtaining competitive employment.  The April 2011 VA treatment record also shows that the Veteran indicated that his life is very busy and keeps him occupied.  The record also shows that, despite combative and difficult relationships with some people in his life, the Veteran has also been able to maintain relationships with others, including his daughter and live-in girlfriend.  

Thus, for the reasons described, the Board finds that the Veteran's PTSD symptomatology, throughout the period on appeal, is more consistent with the criteria for the currently assigned 50 percent rating.  Accordingly, because the Veteran's disability picture does not more closely approximate the criteria for a higher evaluation at any time during the period on appeal, the preponderance of the evidence is against the claim for an evaluation in excess of 50 percent for PTSD.

Other Considerations

The Board has also considered whether an extraschedular rating is warranted for the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria for the Veteran's PTSD reasonably describe the Veteran's psychiatric disability level and symptomatology as they describe both social and occupational functioning; the Veteran's psychiatric symptoms affect both types of functioning and other implications are not noted.  Thus, because the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16.  However, entitlement to TDIU was denied in an April 2011rating decision which the Veteran did not appeal. Accordingly, this issue is not before the Board.



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.


____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


